Title: To George Washington from Elias Dayton, 25 June 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                             c.25 June 1781
                            
                        
                        On the morning of the 21st a body of the enemy, said to amount to fifteen or twenty hundred men landed at
                            shoal harbour near Middletown point and on the evening of the same day, which was the latest intelligence I have had, they
                            had taken a position within four miles of Monmouth court-house. By the accounts from New York of their having carried with
                            them tents, baggage &c. I am inclined to believe that it is their intention to establish a post in that country in
                            order to annoy and harass the inhabitants and to collect cattle of all kinds. Should this prove to be the case, I would
                            wish to know as early as possible whether your Excellency would approve of my collecting the Brigade and marching them to
                            that quarter.
                        I have received your Excellency’s letter of the 14th Instant and shall pay particular attention to the
                            directions it contains, respecting Mr Adams’s tryal.
                        The present appearances in New York seem rather to indicate a defence than an evacuation. I have received
                            nothing very particular or material from there, since my last letter to your Excellency of the 15th. I have the honor to
                            be with the highest respect your Excellencys most Hbl. servant
                        
                            Elias Dayton
                        
                        
                            P.S. I am just informed of Colo. Hazen’s promotion and that by a resolve of Congress passed at the
                                request of General Washington, he may command the troops of this state. I wish such an innovation may not be attended
                                with disagreable consequences—I have submitted to be commanded by Generals Guest and Morgan, who
                                were Captains, when I was a Colonel. If your Excellency is of opinion that this innovation will contribute to the good
                                of the service I shall be silent, wishing rather to alleviate than increase the troubles of my General.
                        

                    